DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 4-7, filed 04/04/2022, with respect to the 35 USC 103 rejection of claims 1-3 and 7 have been fully considered and are persuasive. 
The Examiner is in agreement with Applicant’s argument that Oooka, Curlander, and Kurahashi fail to teach or suggest at least “compare the speed of the following second autonomous traveling vehicle to the speed of the preceding autonomous traveling vehicle;” and “instruct the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle and that the second priority is lower than the first priority.”  However, the Examiner notes that the above-bolded limitations were not present in a previously-examined claim set and therefore necessitate further search and consideration.
Accordingly, the 35 USC 103 rejection of claims 1-3 and 7 is withdrawn. However, upon further search and consideration, a new rejection is made in view of Oooka, Curlander, and Shida.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka et al. (US 2018/0327029 A1), hereinafter Oooka, in view of Curlander et al. (US 10,388,155 B2), hereinafter Curlander, and in further view of Shida (US 2013/0116909 A1).

Regarding claim 1, Oooka teaches a server apparatus (“a traffic management center or the like”, [0031]) for controlling a plurality of autonomous (“automatic driving system”, [0029]) traveling vehicles including a preceding first autonomous traveling vehicle (“front vehicle”, [0022]) and a following second autonomous traveling vehicle (“the own vehicle”, [0022]), the server apparatus comprising:
a communication unit configured to communicate with the plurality of autonomous traveling vehicles;
Oooka teaches ([0020]): "A driving support apparatus 1 shown in FIG. 1 is installed in a vehicle (e.g. vehicles 201, 202 described later: refer to FIG. 5)... The driving support apparatus 1 includes... a communication section 30..." Oooka further teaches ([0031]): "The communication section 30 is a known unit that can perform inter-vehicle communication with at least another vehicle. It is noted that, as described in the later modification, the communication section 30 may be configured to be able to communicate with a traffic management center or the like." Since the driving support apparatus 1 is installed in more than one vehicle, communications with a traffic management center via the vehicles’ communication sections 30 would amount to communication with the plurality of autonomous traveling vehicles.
and a controller comprising at least one processor;
Oooka teaches ([0020]): "A driving support apparatus 1 shown in FIG. 1 is installed in a vehicle (e.g. vehicles 201, 202 described later: refer to FIG. 5)... The driving support apparatus 1 includes... a control section 50." Oooka further teaches ([0032]): "The control section 50 includes a known microcomputer having a CPU 51... The CPU 51 performs various processes based on a program stored in a recording medium such as the ROM 52...” Oooka even further teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka still further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." While Oooka is silent regarding the particular specifications of the traffic management center, since the center is capable of performing the tasks of CPU 51 (i.e., the determination of priorities), it follows that the traffic management center would possess a similar computing component such as a CPU.
and a storage unit storing… billing charges of the plurality of autonomous traveling vehicles,
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0032]): "The control section 50 includes a known microcomputer having a CPU 51, a ROM 52, a RAM 53... The CPU 51 performs various processes based on a program stored in a recording medium such as the ROM 52..." As such, in order to perform such calculations by CPU 51, the billing information must be stored at least temporarily in a memory (e.g., ROM 52) accessible by the CPU 51. Similarly to above, the tasks of the CPU 51 are capable of being carried out by a remote traffic management center.
retrieve the billing charges of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle from the vehicle information table;
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, since the road traffic management center is capable of performing the tasks of CPU 51, it follows that the road traffic management center retrieves the billing information of the vehicle in order to calculate priority. 
set priorities for the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle based the retrieved on billing charges,
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, the remote road traffic management center performs the tasks of CPU 51 by determining the priorities.
the preceding first autonomous traveling vehicle having a first priority and the following second autonomous traveling vehicle having a second priority;
Oooka teaches ([0042]): "In proceeding S832, the CPU 51 reads the above various types of priority order setting information transmitted and received in S831. In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0045]): "In the succeeding S837, the CPU 5 determines whether or not the priority order calculated at the competing vehicle side and the priority order calculated in the won vehicle compete with each other… If they compete with each other… the CPU 51 calculates a priority again… In the recalculation in S839, a correction is made in which the priority of the information that differs between the competing vehicle and the own vehicle determinately is raised, to avoid the competition. For example, the correction is made in which the priority of the vehicle running in the passing lane is raised so as to be higher than that of the vehicle running in the traveling lane, the priority of the vehicle running is a lane in which the vehicle cannot continue to run in a straight line is raised, or the priority of a forward vehicle is raised when the competing vehicle and the own vehicle are in the same lane." Thus, in a situation where the vehicle cannot continue to run in a straight line, the following second autonomous traveling vehicle has a greater priority than the preceding first autonomous traveling vehicle which prevents the following second autonomous traveling vehicle from continuing to run in a straight line ahead.
determine whether the plurality of autonomous traveling vehicles travel on an identical lane;
Oooka teaches ([0022]): "It is noted that, in the present embodiment, the front detection section 11 detects, in addition to the border line 99, presence or absence of a front vehicle and an adjacent front vehicle. Here the front vehicle is a vehicle running ahead of the own vehicle and in the same lane as that in which the own vehicle runs."
compare the first priority to the second priority;
Oooka teaches ([0042]): "In proceeding S832, the CPU 51 reads the above various types of priority order setting information transmitted and received in S831. In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0045]): "In the succeeding S837, the CPU 5 determines whether or not the priority order calculated at the competing vehicle side and the priority order calculated in the won vehicle compete with each other… If they compete with each other… the CPU 51 calculates a priority again… In the recalculation in S839, a correction is made in which the priority of the information that differs between the competing vehicle and the own vehicle determinately is raised, to avoid the competition. For example, the correction is made in which the priority of the vehicle running in the passing lane is raised so as to be higher than that of the vehicle running in the traveling lane, the priority of the vehicle running is a lane in which the vehicle cannot continue to run in a straight line is raised, or the priority of a forward vehicle is raised when the competing vehicle and the own vehicle are in the same lane." Thus, in a situation where the vehicle cannot continue to run in a straight line, the following second autonomous traveling vehicle has a greater priority than the preceding first autonomous traveling vehicle which prevents the following second autonomous traveling vehicle from continuing to run in a straight line ahead.
However, Oooka does not outright teach a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles, and receiving traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle. Curlander teaches lane assignments for autonomous vehicles based on priority, comprising:
and a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles…
Curlander teaches (Col. 9 lines 54-67): "The data stored in the vehicle data store 173 includes vehicle data 184… The vehicle data 184 can include any information or data about the vehicle 105 or the status of the vehicle 105 that can be used to facilitate navigation or assigning the vehicle 105 to lanes in a roadway. Vehicle data 184 can include a vehicle identifier such as, for example, a vehicle identification number (VINs) and/or other type of unique identifier used to identify the vehicle 105." Curlander further teaches (Col. 11 lines 43-61): "The autonomous vehicle controller 160 can generate a request to use the roadway as it nears the roadway managed by the roadway management system 115 or well in advance of nearing the roadway. The request can include vehicle data 184 associated with the vehicle 105..." Curlander even further teaches (Col. 3 lines 3-5): "The vehicles 105 can request usage of a portion of the roadway, and the roadway management system 115 can assign usage of a portion of the roadway to vehicles 105 in a manner that can optimize for traffic flow, safety, and other considerations." Thus, when vehicles 105 request usage of a portion of the roadway, each vehicle would send data including a vehicle identification number. In order to assign usage of a portion of the roadway to vehicles, the roadway management system 115 must at least be capable of storing a list of the vehicles so that the lanes may be properly assigned. Though Curlander does not use the term ‘table’ outright, one of ordinary skill in the art would find it trivial to represent vehicle data 184 as a table, as such an act would amount to a mere reorganization of data which already exists within vehicle data 184 (e.g., VIN, vehicle type, size, weight, velocity capabilities, etc.) into the form of a table. The Examiner notes that, since Oooka uses billing information to determine lane change priorities, one of ordinary skill in the art would be motivated to include billing charges as part of the information included in vehicle data 184. 
the controller configured to: receive traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle;
Curlander teaches (Col. 10 lines 4-15): "Vehicle data 184 can also include telemetry data received from the autonomous vehicle controller of the vehicle 105. The telemetry data may include… location data… system diagnostic data… For example, the system diagnostic data may include on-board diagnostic (OBD) measurement data from the vehicles 105 such as, for example... vehicle speed." FIG. 1A depicts a following vehicle 105a and a preceding vehicle 105b which is ahead of following vehicle 105a. Curlander further teaches (Col. 11 lines 43-61): "The autonomous vehicle controller 160 can generate a request to use the roadway as it nears the roadway managed by the roadway management system 115 or well in advance of nearing the roadway. The request can include vehicle data 184 associated with the vehicle 105..." Thus, vehicles operating under the jurisdiction of roadway management system 115, such as vehicles 105a and 105b, send vehicle data 184 which includes location data and vehicle speed to the roadway management system 115. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka to incorporate the teachings of Curlander to provide a storage unit storing a vehicle information table including a list of the plurality of autonomous traveling vehicles, and receiving traveling speeds and positional information from the preceding first of the autonomous traveling vehicle and the following second autonomous vehicle. Oooka and Curlander are each directed towards similar pursuits in the field of vehicle priority management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Curlander, as doing so advantageously provides the ability to assign priorities in such a manner that optimizes for traffic flow, safety, and other considerations, as recognized by Curlander (Col. 3 lines 3-5).
However, neither Oooka nor Curlander outright teach comparing the speed of the following second autonomous traveling vehicle to the speed of the preceding autonomous traveling vehicle and instructing the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle and that the second priority is lower than the first priority. Shida teaches a vehicle control system, comprising:
compare the speed of the following second autonomous traveling vehicle to the speed of the preceding autonomous traveling vehicle;
Shida teaches ([0048]): "As vehicle control based on the information related to the running states of vehicles on the road, for example, the ECU 20 generates an "ideal speed" for a smooth traffic flow from the surrounding traffic flow situation obtained by communication, and smoothly controls the host vehicle so that the relative speed with respect to that ideal speed is 0. Further, the ECU 20 is also able to generate an "ideal speed" based on congestion ahead of the host vehicle." Shida further teaches ([0055]): "Also, when a leading vehicle that is traveling at a slower speed than the set vehicle speed is detected, the ECU 20 performs following control to keep the vehicle-to-vehicle distance to the leading vehicle at a predetermined distance input in advance. The ECU 20 is able to detect a leading vehicle that is in the same lane as the host vehicle based on the detection results from the vehicle-to-vehicle distance sensor 30. The ECU 20 controls the vehicle speed and acceleration of the vehicle 1 so that the vehicle-to-vehicle distance to the leading vehicle will not become less than the predetermined distance. Accordingly, if the vehicle speed of the leading vehicle is a lower speed than the set vehicle speed, the ECU 20 reduces the vehicle speed of the host vehicle to maintain the vehicle-to-vehicle distance."
and instruct the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle and that the second priority is lower than the first priority.
Shida teaches ([0034]): "According to the adjustment of the required acceleration of this example embodiment, the system always works to give priority to deceleration control. If a leading vehicle traveling right in front of the host vehicle is not equipped with a coordinated traffic flow control system, ACC control deceleration assist is given priority with respect to the leading vehicle." Shida further teaches ([0048]): "As vehicle control based on the information related to the running states of vehicles on the road, for example, the ECU 20 generates an "ideal speed" for a smooth traffic flow from the surrounding traffic flow situation obtained by communication, and smoothly controls the host vehicle so that the relative speed with respect to that ideal speed is 0. Further, the ECU 20 is also able to generate an "ideal speed" based on congestion ahead of the host vehicle." Shida even further teaches ([0055]): "Also, when a leading vehicle that is traveling at a slower speed than the set vehicle speed is detected, the ECU 20 performs following control to keep the vehicle-to-vehicle distance to the leading vehicle at a predetermined distance input in advance. The ECU 20 is able to detect a leading vehicle that is in the same lane as the host vehicle based on the detection results from the vehicle-to-vehicle distance sensor 30. The ECU 20 controls the vehicle speed and acceleration of the vehicle 1 so that the vehicle-to-vehicle distance to the leading vehicle will not become less than the predetermined distance. Accordingly, if the vehicle speed of the leading vehicle is a lower speed than the set vehicle speed, the ECU 20 reduces the vehicle speed of the host vehicle to maintain the vehicle-to-vehicle distance." One of ordinary skill in the art would recognize that, in order to maintain the vehicle-to-vehicle distance, the vehicle 1 must be controlled to match the speed of the following vehicle which has been given priority. One of ordinary skill in the art would be capable of modifying the teachings of Shida such that the priority control is determined using the priority order of Oooka.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka and Curlander to incorporate the teachings of Shida to provide comparing the speed of the following second autonomous traveling vehicle to the speed of the preceding autonomous traveling vehicle and instructing the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane, that the following second autonomous traveling vehicle is faster than the preceding first autonomous traveling vehicle and that the second priority is lower than the first priority. Oooka, Curlander, and Shida are each directed towards similar pursuits in the field of vehicle priority management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Shida, as dong so provides for smooth traffic flow based on the determined "ideal speed", as recognized by Shida ([0048]

Regarding claim 2, Oooka, Curlander, and Shida teach the aforementioned limitations of claim 1. Oooka further teaches:
the controller sets the high priority for the autonomous traveling vehicle in which a billing charge is high for a user as compared with the autonomous traveling vehicle in which the billing charge is low for the user.
Oooka teaches ([0042]): "In S833, the CPU 51 calculates priorities of the competing vehicle and the own vehicle according to the information. In this calculation, a comprehensive priority may be calculated by applying each of the various types of priority order setting information to a map and reading priorities corresponding to respective pieces of information to sum the priorities." Oooka further teaches ([0043]): "In addition, when the information on whether or not the vehicle is a member of a paid club or the like allowing vehicles to run preferentially is included as the billing information of the vehicle attribute, the map may be constructed so that such a vehicle that is a member of a paid club has higher priority." Oooka even further teaches ([0068]): "For example, when the communication sections 30 of the own vehicle and the competing vehicle can communicate with a center such as a road traffic management center, the confirmation may be done through communications with the center. In addition, in this case, the lane priority order determination process in S83 and the like may be performed in the center." Thus, the remote road traffic management center performs the tasks of CPU 51 by determining the priorities.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka, Curlander, and Shida in view of Tanaka (US 2020/0086827 A1).

Regarding claim 3, Oooka, Curlander, and Shida teach the aforementioned limitations of claim 1. However, neither Oooka, Curlander, nor Shida outright teach instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Tanaka teaches an extra-vehicular communication device, communication control method, and communication control program, comprising:
the controller instructs the preceding first autonomous traveling vehicle to stop on a road shoulder.
Tanaka teaches ([0106]): "Specifically, the autonomous driving ECU 112, for example, controls the fully autonomous driving for the own target vehicle 1 so as to travel on a road, a parking lot, or the like or stop on a designated road shoulder in accordance with an instruction from the control server 185."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Shida to incorporate the teachings of Tanaka to provide instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Oooka already teaches control of autonomous vehicles/automated driving in such a manner that the teachings of Tanaka are readily incorporated. One would be motivated to incorporate the teachings of Tanaka, as doing so would allow the first vehicle to instead stop on a road shoulder instead of changing lanes. This is particularly useful in a scenario where there is only one lane or it is not possible for the first vehicle to make a lane change. This advantageously allows the second vehicle priority over the first vehicle even in a scenario where a lane change maneuver is not possible. Ultimately, the implementation of stopping on a road shoulder serves to ensure the safety of the vehicle, as recognized by Tanaka ([0060]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oooka, Curlander, and Shida in view of Yamamoto (US 2011/0012756 A1).

Regarding claim 7, Oooka, Curlander, and Shida teach the aforementioned limitations of claim 1. However, Oooka does not outright teach including the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle in the vehicle information table. Curlander further teaches:
the vehicle information table further includes the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle…
Curlander teaches (Col. 10 lines 4-15): "Vehicle data 184 can also include telemetry data received from the autonomous vehicle controller of the vehicle 105. The telemetry data may include… location data." FIG. 1A depicts a following vehicle 105a and a preceding vehicle 105b which is ahead of following vehicle 105a. Thus, vehicle data 184 for the vehicle 105a and 105b would each include location data.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Shida to further incorporate the teachings of Curlander to provide including the positional information of the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle in the vehicle information table. Oooka, Curlander, and Shida are each directed towards similar pursuits in the field of vehicle priority management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Curlander, as doing so advantageously provides the ability to assign priorities based on at least positional information in such a manner that optimizes for traffic flow, safety, and other considerations, as recognized by Curlander (Col. 3 lines 3-16).
However, neither Oooka, Curlander, nor Shida outright teach including timing information about when the controller received the positional information in the vehicle information table. Yamamoto teaches a communication device, communication method, road-to-vehicle and inter-vehicle communications system, comprising:
...in association with timing information about when the controller received the positional information.
Yamamoto teaches ([0023]): "in that an in-vehicle communication control section transmits its own device position information at every predetermined period, and stores, when receiving the position information from the other communication device, the received position information in the surrounding communication device information table... together with the reception time of the position information..." Yamamoto further teaches ([0036]): "Also, the in-vehicle communication device of each of the vehicles and the roadside communication device store, in the surrounding communication device information table, the received position information of the surrounding in-vehicle and roadside communication devices are stored together with the reception time at the reception of the position information."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oooka, Curlander, and Shida to incorporate the teachings of Yamamoto to provide including timing information about when the controller received the positional information in the vehicle information table. Incorporating the teachings of Yamamoto advantageously provides the ability to account for changes in the traveling states (i.e., changes in state over time) of the vehicles based on position information, as recognized by Yamamoto ([0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balzer et al. (US 2019/0035267 A1) teaches the establishment of priority levels of vehicles, particularly at intersections, but does not teach priority for vehicles traveling in the same lane. Stolfus (US 9,755,850 B2) teaches organizing vehicle priorities by tiers, where higher tiers have access to priority routing alternatives. However, Stolfus does not expressly teach that the billing charges are directly compared. Kurahashi (US 2019/0217861 A1) teaches a travel control device and travel control method including vehicle priority, including instructing the following second autonomous traveling vehicle to decrease the traveling speed of the following second autonomous traveling vehicle to be equivalent to the traveling speed of the preceding first autonomous traveling vehicle in response to determining that the preceding first autonomous traveling vehicle and the following second autonomous traveling vehicle travel on the identical lane and that the second priority is lower than the first priority (see at least [0019]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662